 


115 HR 3639 IH: Science Laureates of the United States Act of 2017
U.S. House of Representatives
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3639 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2017 
Ms. Lofgren (for herself, Ms. Eddie Bernice Johnson of Texas, Mr. Beyer, Ms. Bonamici, Mr. Costa, Mr. Foster, Mr. Lipinski, Ms. McCollum, Mr. Panetta, Mr. Quigley, Mr. Swalwell of California, Mr. Tonko, Ms. Rosen, Mr. Crist, Ms. Hanabusa, Mr. McNerney, Mr. Veasey, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Science, Space, and Technology 
 
A BILL 
To establish a position of Science Laureate of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Science Laureates of the United States Act of 2017.  2.Findings and recognition (a)FindingsCongress finds the following: 
(1)Scientific research and advancement has driven success in the United States and global success for centuries.  (2)Scientific research has saved, improved, and extended lives, increased the standard of living, expanded economic opportunity, and advanced human understanding.  
(3)Such research holds the promise of continuing this progress, protecting the environment, creating jobs, growing the economy through innovative ideas and discoveries, and generally advancing all mankind.  (4)People in the United States can benefit when scientific research is conducted and communicated in a transparent manner to better inform citizens about the nature and status of such research.  
(5)Scientific education is a critical element of preparing our Nation and our citizens for a technology-intensive future and ensuring that the United States remains the world leader in innovation and high-tech success.  (6)A spokesperson who can embody, demonstrate, and articulate the importance and excitement of scientific research and education will help improve the current and future state of science to the benefit of all people in the United States.  
(b)Congressional recognitionCongress recognizes that science contributes to the economic prosperity and general welfare of the United States, and that increasing the public’s awareness about the sciences will increase such benefits. Congress also recognizes that scientists who are both accomplished in their fields and who foster the public’s interest in science do a special service to the United States.  3.Establishment of Science Laureates of the United States (a)Position establishedThe National Science Foundation shall establish the position of Science Laureate of the United States to honor the service of scientists.  
(b)Appointment by National Science FoundationThe Science Laureate of the United States shall be appointed by the National Science Foundation from among individuals nominated under subsection (c).  (c)Nominations by National Academy of Sciences (1)AgreementThe National Science Foundation shall seek to enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.  
(2)Nomination 
(A)In generalUnder an agreement between the National Science Foundation and the National Academy of Sciences under this subsection, the National Academy of Sciences shall, not less frequently than once each year and except as provided in subparagraph (D), nominate three individuals to serve as the Science Laureate.  (B)BasisNomination under subparagraph (A) shall be on the basis of merit, particularly the ability of an individual to— 
(i)foster and enhance public awareness and interest in science; and  (ii)provide ongoing significant scientific contributions.  
(C)Variety of scientific disciplinesIn nominating individuals under subparagraph (A), the National Academy of Sciences shall strive to nominate individuals, in different years, from different scientific disciplines, including biology, physics, geosciences, astronomy, mathematics, chemistry, and other science disciplines.  (D)ExceptionThe National Academy of Sciences shall not make any nominations under this paragraph for a year if the National Science Foundation notifies the National Academy of Sciences that such nominations are unnecessary because the National Science Foundation intends to extend the term of the current Science Laureate pursuant to subsection (f).  
(d)Duties 
(1)In generalEach Science Laureate shall engage the public, from time to time, to increase the public’s awareness about science.  (2)Continuation of scientific workA Science Laureate is encouraged to continue the Science Laureate's scientific work.  
(3)Facilitation of dutiesThe National Science Foundation shall facilitate the duties of a Science Laureate and the Science Laureate may accept assistance from the National Academy of Sciences in carrying out such duties.  (e)LimitationThe Science Laureate position shall not have the effect of duplicating or superseding the role of the President’s Science Advisor.  
(f)TermEach Science Laureate shall serve a 1-year term and may be reappointed by the National Science Foundation for additional terms as the National Science Foundation considers appropriate.  (g)Compensation; Reimbursement (1)CompensationNotwithstanding any other provision of law, a Science Laureate shall serve without pay and shall not be considered to be a Federal employee based on such individual's appointment as a Science Laureate.  
(2)Reimbursement for travelThe National Science Foundation may provide a Science Laureate with reimbursement for travel expenses incurred while performing duties as a Science Laureate, including per diem in lieu of subsistence, in accordance with applicable provisions in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.   